DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 16/866,604 and an Office action on the merits follows.


Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,643,057 hereinafter ‘057.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate independent claims of the instant application.  For a more detailed mapping of the correspondence between limitations see the following table(s) below.  The conflicting claims are not patentably distinct, and from each other for the following reasons:
•	Instant claim 1 and claim 1 of reference recite common subject matter;
•	Whereby instant claim 1, which recites the open ended transitional phrase “comprising”, does not preclude any/the additional elements recited by claim 1 of the reference;
•	Whereby the elements of claim 1 are fully anticipated by patent claim 1, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 
•	Elements of instant claims 8 and 15, are additionally anticipated by reference claim 1, in view of Obviousness type Double Patenting procedures as they relate to system/CRM and method claims of congruent scopes.

Claims of 16/866,604
Claims of Reference Patent 10,643,057
Claim 1
A biometric authentication system, comprising:
Claim 1
A biometric authentication system, comprising:

a finger scanner for capturing biometric data from a plurality of sections of a finger of a user, the finger including a distal section, a medial section, and a proximal section at a same time; and
one or more processors configured to:
one or more processors configured to:
cause the finger scanner to capture the biometric data from the plurality of sections of the finger of the user, wherein the biometric data includes authentication data and liveness data;
cause the finger scanner to simultaneously capture the biometric data from each of the plurality of sections of the finger of the user, wherein the biometric data includes both authentication data and liveness data, where the liveness data includes data indicative of each of a blood flow in the finger, a temperature of the finger and one of a heart rate or a pulse in the
finger; 
access registered authentication data associated with the user;
access registered authentication data associated with the user;
determine whether the captured authentication data matches the registered authentication biometric data;
determine whether the captured authentication data from each of the plurality of finger sections matches the registered authentication biometric data;
determine, using the captured liveness data, whether the finger is a live finger; and
determine, using the captured liveness data, whether the finger is a live finger; and
authenticate the user after the captured authentication data is determined to match the registered authentication data and after the finger is determined to be a live finger.
authenticate the user after the captured authentication data is determined to match the registered authentication data and after the finger is determined to be a live finger.

	

Dependent claims 2-7, 9-14 and 16-20 of the instant application are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over the reference claims identified in U.S. Patent No. 10,643,057, as claims of reference anticipate corresponding instant claims as illustrated in the table below (direct correspondence), in further view of Obviousness type Double Patenting procedures as they relate to system, method and CRM claims of congruent scopes.  Accordingly, all claims of the instant application are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,643,057 as identified above and/or obvious modification(s) thereto.
Instant application
Claims of Reference 
Claim(s) 1/8/15
Claim(s) 1/6/11
Claim(s) 2/9/16
Claim(s) 2/7/12
Claim(s) 3/10/17
Claim(s) 3/8/13
Claim(s) 4/11/18
Claim(s) 4/9/14
Claim(s) 5/12/19
Claim(s) 1/6/11
Claim(s) 6/13/20
Claim(s)  5/10/15
Claim(s) 7/14
Claim(s) 1/6/11

	


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1-3, 6-10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2009/0245591) in view of Chen et al. (US 2014/0241596).

As to claim 1, Rowe teaches/suggests a biometric authentication system (Fig. 1, biometric sensor 100/500, Fig. 12), comprising: 
a finger scanner ([0075] Fig. 1, sensor 100/500 comprising imagers 130/104/230/330/730/830, Fig. 12) for capturing biometric data from a plurality of sections of a finger of a user (Fig. 18, [0078] “Each imager 330 receive light from four subsections of the target area. These subsections may overlap or be distinct. As shown, a finger 205 is placed on the target surface 212 of a platen 210. Each imager may image four different parts of the finger. The imagers 330 may image each subsection substantially simultaneously”, [0102]), the finger including a distal section, a medial section, and a proximal section (Fig. 18, distal section 1825, medial section 1826, proximal section 1827, [0102] “Three images are produced for each finger. For example, the pinky (the smallest, left-most finger) is imaged in three areas 1825, 1826, 1827 corresponding to the portion of the finger between the knuckles or joints”); and
one or more processors ([0010] “the biometric system may include a first processor coupled with the first imager and a second processor coupled with the second imager”, [0020] “The system may also include a plurality of processors, such that each imager is coupled with a processor”, processor 515 as per [0081-0083], [0104]) configured to:
cause the finger scanner to capture the biometric data from the plurality of sections of the finger of the user, wherein the biometric data includes authentication data ([0068] “the collection and processing of biometric measurements. These biometric measurements may provide strong assurance of a person's identity, as well as of the authenticity of the biometric sample being taken”, [0074] “A portion of the light scattered by the skin and/or underlying tissue exits the skin and is used to form an image of the structure of the tissue at or below the surface of the skin. In some embodiments, such an image may include a fingerprint and/ or hand image, where the term "fingerprint" is used broadly herein to refer to any representation of any skin site with dermatoglyphic features”, multispectral data cube of [0091], [0129] “by analyzing an image of the individual's fingerprint, handprint and/or palm print. Such embodiments may compare minutiae points, fingerprint, palm print and/or handprint patterns, multispectral characteristics of an finger, hand and/or palm, etc.”) and liveness data ([0091] “The multiple images collected from a single acquisition event may thus be post-processed to produce a single composite fingerprint image that is fully compatible with conventionally collected "standards-based" legacy fingerprint databases. In addition the multispectral images may be used to ensure that the sample has optical properties consistent with a living human finger. The composite image and the liveliness assessment may be reported by the analyzer 108”, [0119] concerning 2225 “performing a liveliness determination, performing a spoof determination”, [0129], [0131] “characteristics of the finger or spoof material from which the fingerprint is acquired that makes differentiating genuine from fake readily done”);
access registered authentication data associated with the user ([0005] “and compare those features to similar prerecorded measurements to determine whether there is a match”, fingerprint databases of [0091], [0132] “capturing fingerprints that are fully compatible with historical Automated Fingerprint Identification System (''AFIS") systems”); 
determine whether the captured authentication data matches the registered authentication biometric data (Fig. 22, 2225 [0119] “biometric matching (identification or verification)”);
determine, using the captured liveness data, whether the finger is a live finger ([0091] “the multispectral images may be used to ensure that the sample has optical properties consistent with a living human finger. The composite image and the liveliness assessment may be reported by the analyzer 108”, Fig. 22 2225 biometric function comprising [0119] “performing a liveliness determination, performing a spoof determination”); and
Rowe further suggests authenticate the user after the captured authentication data is determined to match the registered authentication data and after the finger is determined to be a live finger (Fig. 22 step 2225 in view of [0119]).
While Rowe discloses Fig. 22 step 2225 as comprising both a biometric matching, and a liveliness determination for that suggested authentication in view of those permissible user actions in response thereto, Rowe at best suggests the authentication therein as occurring only after both, and falls silent generally on the exact nature of the liveliness and spoof determinations therein, disclosing that ‘the sample has optical properties consistent with a living human finger’ [0091]. 	Chen evidences the obvious nature of a biometric authentication system configured to authenticate the user after captured authentication data is determined to match registered authentication data and after a finger is determined to be a live finger (fingerprint authentication of for example [0020], Figure 2, Authentication 122, based on that combined/integrated fingerprint image as disclosed in [0019] “Layering of the at least one vascular fingerprint image with the at least one structure fingerprint image is then done to create a single integrated fingerprint image of the human fingertip”, in further view of [0011] “a method that combines regular morphology fingerprinting with vascular fingerprinting for more accurate identifications of the person. It can also enhance security for an authentication system. Because the system is based on blood flow, which only exists in a living person, the technique is robust against spoof attaching”).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Rowe such that a user authentication as suggested therein is performed after the captured authentication data is determined to match the registered authentication data and after the finger is determined to be a live finger as suggested by Rowe and taught/suggested by Chen (and also Rowe in view of that liveliness determination based on biometric measurements/multispectral data cubes), the motivation as similarly suggested therein (Chen [0012]) that such an authentication is characterized by a high level of security in view of the manner in which structural information combined with vasculature information is not readily duplicated and thereby spoofed.

As to claim 2, Rowe in view of Chen teaches/suggests the system of claim 1.
Rowe in view of Chen further teaches/suggests the system wherein the authentication data includes front-side fingerprints from the plurality of sections of the finger (Rowe Fig. 18, composite image of [0091], [0074] “A portion of the light scattered by the skin and/or underlying tissue exits the skin and is used to form an image of the structure of the tissue at or below the surface of the skin”).

As to claim 3, Rowe in view of Chen teaches/suggests the system of claim 1.
Rowe in view of Chen further teaches/suggests the system wherein the biometric authentication system is included in one of: automatic teller machine (ATM), point-of-service (POS) terminal, and a portable electronic device (Rowe [0068] “Such embodiments, for example, may be incorporated within a number of different types of devices, such as cellular telephones, personal digital assistants, laptop computers, and other portable electronic devices, as well as stand-alone devices for physical or logical access”; While not required for the rejection of claim 3, Vardy (US 2015/0269452) [0021-0022] evidences the obvious nature of incorporating fingerprinting systems as part of point of sale systems).

As to claim 6, Rowe in view of Chen teaches/suggests the system of claim 1.
Rowe in view of Chen further teaches/suggests the system wherein the liveness data includes data indicative of at least one of: boundary shapes, discoloration, pore distribution, and ridge sharpness of the finger (Rowe [0129] “Other identifying features may also be used as skin discolorization, deformation, scars, marks, tattoos, moles, warts, freckles, etc. Anything within an image that may aid in the biometric determination may be considered”).

As to claim 7, Rowe in view of Chen teaches/suggests the system of claim 1.
Rowe in view of Chen further teaches/suggests the system wherein the finger scanner captures the biometric data from the distal section, the medial section, and the proximal section of the finger (Rowe Fig. 18, composite image of [0091], [0074] “A portion of the light scattered by the skin and/or underlying tissue exits the skin and is used to form an image of the structure of the tissue at or below the surface of the skin” in view of that biometric data as identified above for the case of claim 1).

claim 8, this claim is the method claim corresponding to the system of claim 1 and is rejected accordingly.

As to claims 9, 10, 13 and 14, these claims are the method claims corresponding to system claims 2, 3, 6 and 7 respectively, and are rejected accordingly.

As to claim 15, this claim is the non-transitory CRM claim corresponding to the system of claim 1 and is rejected accordingly.  Examiner notes the corresponding CRM in for example [0083] of Rowe.

As to claims 16, 17 and 20, these claims are the CRM claims corresponding to system claims 2, 3 and 6 respectively, and are rejected accordingly.


2.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2009/0245591) in view of Chen et al. (US 2014/0241596) and Vardy (US 2015/0269452).

As to claim 4, Rowe in view of Chen teaches/suggests the system of claim 1.
Rowe in view of Chen further teaches/suggests the system wherein the authentication data includes at least one of: vein pattern of the finger and bone structure of the finger (Rowe [0074] “A portion of the light scattered by the skin and/or underlying tissue exits the skin and is used to form an image of the structure of the tissue at or below the surface of the skin”).  While Rowe discloses determining a structure of tissue below the surface of the skin and explicitly discloses those multispectral imagers therein, Rowe fails to explicitly disclose a vein pattern of the finger and bone structure of the finger.  
Chen however evidences the obvious nature of authentication data including at least one of: vein pattern of the finger and bone structure of the finger (Vasculature 110 of Fig. 2, [0014] “collect two dimensional vascular image data”).
Vardy additionally teaches/suggests a system for the acquisition of authentication data including at least one of: vein pattern of a finger and bone structure of a finger ([0012] “The system comprises at least one scanner, the scanner for capturing information relating to a first blood vessel type and a second blood vessel type within regions of interest on each subject”, [0036] “the infrared or near infrared scanner 102 is utilised to locate venous vessels (i.e. veins) and the ultrasonic scanner 103 is utilised to identify arterial vessels (i.e. arteries/arterioles) within the sampled region. Absolute identification of the individual is preferably based on the supplied by the biometric information obtained via the use of an infrared or near infrared scanner 102 and ultrasonic scanner 103. However, it will of course be appreciated by those of skill in the art that the biometric scanner may also include an array of secondary security measures such as additional biometric sampling devices”).  Vardy further identifies the manner in which such an authentication data is robust to changes in a print due to skin deformation and conditions, allowing for a more consistent/reliable authentication as a whole ([0007-0008]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Rowe in view of Chen such that the multispectral imagers therein comprise scanner 102 and 103 of Vardy, allowing for not only the acquisition of authentication data concerning structure beneath the skin generally but data including at least one of vein pattern of a finger and bone structure of a finger as taught/suggested by Vardy, the motivation as similarly suggested therein that such a data enables a more consistent authentication less encumbered by changes to skin over time and/or deformation/distortion, noise and inconsistencies during acquisition.

As to claims 11 and 18, these claims are the method and non-transitory CRM claims respectively corresponding to the system of claim 4, and are rejected accordingly.


3.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2009/0245591) in view of Chen et al. (US 2014/0241596) and Fujii et al. (US 2011/0026783).

As to claim 5, Rowe in view of Chen teaches/suggests the system of claim 1.
Rowe in view of Chen further teaches/suggests the system wherein the liveness data includes data indicative of at least one of: blood flow in the finger, temperature of the finger, heart rate, and pulse (Chen blood flow Fig. 2, ‘flow related value’ 106, [0010] “based on the flow of blood cells in the vessels can be used for the imaging of vascular pattern of finger skin”, [0011] “It can also enhance security for an authentication system. Because the system is based on blood flow, which only exists in a living person, the technique is robust against spoof attaching”, [0049] “imaging of the microcirculation of the skin based on the flow of blood. In addition to the 3D structure information, we were able to obtain the 3D vasculature information based on a numerical algorithm. Blood vessels down to the capillary level in the skin were able to be captured with this method. The blood flow only exists in a live person so that imaging the blood vessels based on blood flow provides a way for a liveness test”, [0055]).
Fujii additionally teaches/suggests a system for the acquisition of liveness data indicative of at least one of: blood flow in the finger, temperature of the finger, heart rate and [0091] “for example, an average time variation rate, or a reciprocal of the magnitude of the variation in the amount of light received integrated over the exposure time of the image sensor is calculated, and displayed in the form of a map to achieve the necessary bloodstream map data”, blood flow of [0099] “Consequently, the contrast decreases as shown in the graph of FIG. 5(a). When a tissue without a bloodstream is affixed to the surface of a finger, an image resembling a static image of speckles is obtained since scattering particles without movement exist in front of the finger, and the thus-obtained scattering signal has high-contrast as shown in the graph of FIG. 5(b). By utilizing the results, it is possible to identify an artificial material out of a pre-determined reference value such as a reference available to a living body”, [0095] “In such a case, since data depending on the bloodstream of internal tissue can be obtained, it is possible to observe clearly a bloodstream variation synchronized with heart pulse even with a cold fingertip” in view of those advantages as disclosed in [0005]; Examiner notes the analogous structure in [0091] of Fujii in comparison to that of Rowe, in view of [0075], [0113] and [0121]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Rowe in view of Chen such that the liveness data includes data indicative of at least one of: blood flow in the finger, temperature of the finger, heart rate, and pulse as taught/suggested by Chen and Fujii, the motivation as suggested therein that such a liveness data is viable for more accurate spoof/counterfeit finger detections robust to temperature conditions decreasing blood flow.
As to claims 12 and 19, these claims are the method and non-transitory CRM claims respectively corresponding to the system of claim 5, and are rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Sato (US 2010/0080422) additionally evidences the obvious nature of a system/method for finger vein authentication capturing biometric data from a plurality of sections of a finger (see Fig. 4C) and Erhart et al. (US 2013/0258086) evidences the obvious nature of liveness data indicative of a pulse as an alternative to Fujii above.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669